In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01136-CR
____________

MOISES TORRES-GONZALEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 952551



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to sexual assault and, in accordance with the plea
bargain agreement between appellant and the State, the trial court sentenced appellant
to confinement for two years.  A timely pro se notice of appeal was filed.  We dismiss
for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides that, in a
plea-bargained case in which the punishment assessed does not exceed the plea
agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court’s permission
to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of defendant’s right to appeal in this case
states that this is a plea-bargained case and the defendant has no right to appeal.  We
must dismiss an appeal unless the record includes a certification that shows the
appellant has the right of appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).